377 F.2d 548
Frank FINLEY, Appellant,v.Elinor CHANDLER, Appellee.
No. 20836.
United States Court of Appeals Ninth Circuit.
April 19, 1967.
Rehearing Denied May 5, 1967.

Frank Finley, appellant, in pro. per.
Elinor Chandler, Los Angeles, Cal., appellee, in pro. per.
Before CHAMBERS and BARNES, Circuit Judges, and SMITH,* District Judge.
PER CURIAM:


1
Appellant seeks by writ of mandamus to require a former attorney to deliver a transcript of testimony. The attorney has denied possession, or that she ever had possession.


2
The writ of mandamus does not exist in federal court procedure. (Rule 81(b).) However, under 28 U.S.C. § 1651 (All Writs Statute) all courts may issue all writs necessary or appropriate in aid of their respective jurisdictions, including writs in the nature of mandamus.


3
Writs in the nature of mandamus are to compel an administrative officer to do a nondiscretionary administrative act.


4
While the attorney practicing in the federal courts is an officer of the federal court, this does not make him or her a federal official performing acts, or refusing to perform acts, done under color of federal authority. No attempt to allege the denial of a civil right can change this fact.


5
The federal courts lack authority to grant the relief herein sought.


6
The denial of the petition for a writ of mandamus is affirmed.



Notes:


*
 Russell E. Smith, United States District Judge, Missoula, Montana, sitting by designation